EEE oOo ae

Case 19-12122-KG Doc 218 Filed 10/18/19 Page1of1

IBM CORPORATION
Av. Pasteur 146 & 138

Rio de Janeiro, RJ, 22280-240 FILED

800-426-3552 ext. 5042

cgoulart@br.ibm.com MISOCT 16 PM 12:49

CLERK
KRUPTCY COURT
US OT OF DELAWARE

October 09, 2019

UNITED STATES BANKRUPTCY COURT
District of Delaware

RE: Forever 24, Inc. CHAPTER 11
CASE# 19-12122

NOTICE OF APPEARANCE
EET APPEARANCE

PLEASE TAKE NOTICE that IBM Credit LLC a creditor and party-in-interest herein,
hereby appears in the chapter 11 case, and requests that, pursuant to Rule 2002 of the

cgoulart@br.ibm.com

ATTN: Cristina Goulart
IBM Corporation

INTERNATIONAL BUSINESS MACHINES CORPORATION

BY: /s/ Cristina Goulart
Cristina Goulart
IBM Corporation

TO: Clerk's Office
824 Market Street, 3rd Floor,
Wilmington, DE 19801
